Citation Nr: 0824727	
Decision Date: 07/23/08    Archive Date: 07/30/08

DOCKET NO.  99-16 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon



THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel




INTRODUCTION

The veteran had active service from February 1976 to February 
1980, and from October 1982 to October 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 1999 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

This claim was previously before the Board in October 2003 
and February 2006, at which time the Board remanded the 
matter for additional development.  The requested development 
has been completed, and the claim is properly before the 
Board for appellate consideration.



FINDINGS OF FACT

The competent and probative medical evidence of record 
preponderates against a finding that any current back 
disorder is related to active military service or any 
incident thereof, and arthritis is not shown to have been 
manifested either in service or within one year after 
separation from service.



CONCLUSION OF LAW

A back disorder was not incurred in or aggravated by service, 
nor may a back disorder be presumed to have been incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 861 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

In June 2004, March 2006, June 2006, and July 2006, VA sent 
the veteran letters informing him of the types of evidence 
needed to substantiate his claim and its duty to assist him 
in substantiating his claim under the VCAA.  The letters 
informed the veteran that VA would assist him in obtaining 
evidence necessary to support his claim, such as medical 
records, employment records, or records from other Federal 
agencies.  He was advised that it is his responsibility to 
provide or identify, and furnish authorization where 
necessary for the RO to obtain, any supportive evidence 
pertinent to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Although no longer required, the appellant was also asked to 
submit evidence and/or information in his possession to the 
RO.

The Board finds that the content of the letters provided to 
the veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  In addition, the March 1999 rating 
decision, June 1999 SOC, and September 1999, October 2002, 
September 2005, and February 2008 SSOCs explained the basis 
for the RO's action, and the SOC and SSOCs provided him with 
additional 60-day periods to submit more evidence.  It 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders v. 
Nicholson, supra.

In addition to the foregoing harmless-error analysis, we note 
that the decision of the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006) requires more extensive notice in claims 
for compensation, e.g., as to potential downstream issues 
such as disability rating and effective date.  This 
requirement was fulfilled in the June 2006 and July 2006 
letters which VA sent to the veteran.

The Board remanded the veteran's claim in February 2006 in 
order to provide the veteran a VA examination to determine 
whether his back disability is related to service or any 
service-connected disability.  The veteran subsequently 
failed to appear for VA examinations at the White City VA 
Medical Center in March 2006 and June 2006.  In this regard, 
the Board would point out that the duty to assist a veteran 
in developing evidence is not always a "one-way street."  
If a veteran wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence.  Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991).  The veteran's 
failure to cooperate with the requested examination served 
only to deprive the Board of critical, clarifying medical 
evidence that might have helped establish his claim.  In 
addition, individuals for whom an examination has been 
scheduled are required to report for such examination.  See 
38 C.F.R. § 3.326(a).

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the veteran.  The Court of 
Appeals for Veteran Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Applicable Law, Regulations, and Analysis

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303(a), 
3.304. 

Service connection may be granted for disease that is 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, established that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.303(d) (2007).

The U.S. Court of Appeals for Veterans Claims has held that, 
in order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  This rule does not mean 
that any manifestation in service will permit service 
connection.  To show chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases, such as arthritis, become manifest to a 
degree of 10 percent or more within one year after the date 
of separation from such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309(a).  While the disease need not be diagnosed within the 
presumption period, it must be shown, by acceptable lay or 
medical evidence, that there were characteristic 
manifestations of the disease to the required degree during 
that time.  Id.

The veteran's service treatment records show that at March 
1977 treatment he was found to have tender left lumbar 
muscles.  He was diagnosed with a strain, and was put on 
restricted duty for 48 hours.  At a November 1979 examination 
the veteran's spine and musculoskeletal system were found to 
be normal.

VA treatment notes show that in August 1995 the veteran 
complained of low back pain and right arm numbness with hand 
twitching.  Later that week he awoke with low back pain, and 
he went to the emergency room the following day.  The 
treatment notes indicate that he had no prior history of low 
back pain.  The veteran complained of diffuse percussion 
tenderness in his low back without apparent spasms.  His 
range of motion was limited to 60 degrees flexion and was 
otherwise normal.  The veteran was diagnosed with mechanical 
low back pain.  At an October 1995 follow up the veteran 
reported that his back pain was improved.  He said that 
diffuse pain started in the upper back at times, and at other 
times it would start in the low back diffusely and radiate up 
and down.  A straight leg raise was negative and x-rays were 
consistent with muscular strain/spasm.  The veteran was told 
to limit lifting.

At February 1996 VA treatment, the veteran underwent a 
clinical evaluaation at which he was noted to have right 
costovertebral angle tenderness.  At May 1998 VA  treatment 
the veteran denied any musculoskeletal problems.  In June 
1998 he reported back pain that began when lifting heavy bags 
of clothing.  The pain went to just below the scapula with 
movement, and radiated to the anterior.  He was diagnosed 
with a thoracic strain.

The veteran reported at a January 1999 VA examination that he 
had suffered back pain while standing gate watch in the 
military.  He said that he was treated with aspirin, and 
continued to experience chronic low back pain over the years.  
He denied any history of radicular pain into the lower 
extremities or thighs, and reported some morning stiffness 
but no numbness into the lower extremities.  Coughing and 
sneezing exacerbated the pain, and he had flare ups about 
five days per week associated with lifting.  There was an 
estimated 40 degrees loss of forward flexion during these 
episodes and no associated incoordination or muscular 
fatigue.  The veteran did not use a brace or cane and took 
ibuprofen.  An examination of the back revealed "essentially 
normal appearing architecture" and mild lumbar tenderness 
was noted.  The veteran could stand on his heels and toes and 
on range of motion testing had 80 degrees forward flexion, 10 
degrees of hyperextension, 25 degrees of lateral bending in 
both directions, and 25 degrees of rotation in both 
directions.  X-rays of the lumbar spine showed significant 
slippage of L5 anteriorly on S1 resulting in grade II 
spondylolisthesis and associated spondylolysis.  The veteran 
was diagnosed with a chronic lumbar strain.

October 2002 VA psychiatric treatment notes indicate that the 
veteran complained of back pain.  At a July 2004 VA 
examination for his left shoulder the veteran reported low 
back pain.  The examiner noted when making his diagnosis that 
an opinion had been requested only for the left shoulder.  
Therefore, he did not consider the veteran's back pain for 
the purposes of making a diagnosis. 

We recognize the sincerity of the arguments advanced by the 
veteran that his back disorder is service connected.  
However, the resolution of issues that involve medical 
knowledge, such as the diagnosis of a disability and the 
determination of medical etiology, require professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  It is true that the veteran's lay statements may be 
competent to support a claim for service connection by 
supporting the occurrence of lay-observable events or the 
presence of disability or symptoms of disability subject to 
lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. 
§§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007).  See also Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).  
However, a back disorder requires specialized training for a 
determination as to diagnosis and causation, and is therefore 
not susceptible of lay opinions on etiology. 

The competent evidence of record fails to establish any link 
between the veteran's current back disorder and his in-
service back pain.  As discussed above, the veteran twice did 
not appear for VA examinations regarding his back disorder, 
and those examinations might have proved helpful in his claim 
for service connection.  See Wood, supra.  The Board must, 
however, decide the claim on the evidence of record. 

Since the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for a 
back disorder, the benefit-of-the-doubt doctrine is 
inapplicable and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert, supra.


ORDER

Service connection for a back disorder is denied.



________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


